Citation Nr: 0740282	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-19 351 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent 
for service-connected post-traumatic stress disorder (PTSD) 
with major depression.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from January 1988 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted service connection for PTSD 
with major depression and assigned a 70 percent disability 
rating, granted entitlement to individual unemployability, 
and established basic eligibility to Dependents' Educational 
Assistance.  The veteran only perfected an appeal with 
respect to the initial rating assigned for her service-
connected psychiatric disability.  No other issue is before 
the Board or subject to appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the symptomatology 
associated with the veteran's service-connected PTSD with 
major depression more closely approximates total occupational 
and social impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
the veteran's service-connected PTSD with major depression 
have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.22, 4.126, 4.130, Diagnostic 
Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the grant of the 100 percent disability rating 
for the entire appeal period that represents a full grant of 
benefits sought on appeal in this decision, no further 
notification or assistance is necessary to develop facts 
pertinent to this claim.  Any notice defect with respect to 
the element of effective date will be addressed by the AOJ 
when effectuating the award of benefits.


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  



III.	Analysis 

The veteran seeks a higher disability rating for her service-
connected psychiatric disability.  The Board notes that the 
veteran's service-connected PTSD with major depression is 
presently assigned a 70 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).    

Under the General Rating Formula for Mental Disorders, a 70 
percent rating requires evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

In order for the veteran to receive the next higher rating of 
100 percent under Diagnostic Code 9411, the medical evidence 
must show that her service-connected PTSD with major 
depression more closely approximates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In written statements submitted in December 2004 and May 
2005, the veteran asserted that she was completely unable to 
work due to her PTSD and explained that her husband had moved 
out of the house because he was no longer able to tolerate 
her PTSD symptoms.  At the most recent July 2005 VA PTSD 
examination, the examiner noted that the veteran was 
receiving social security disability benefits as well as VA 
benefits, had not been employed for the last 5 to 10 years, 
and that her unemployment was due to the effects of her 
service-connected psychiatric disability.  The examiner also 
noted that the veteran frequently demonstrated severe 
decreased efficiency, reliability, and inability to perform 
work tasks and always demonstrated severe decreased 
productivity and impaired work, family, and other 
relationships due to her PTSD.  The examiner additionally 
noted that the veteran did not have any social outlets 
outside of her family, was severely estranged from others, 
and demonstrated a severe impairment in the area of 
psychosocial functioning.  The examiner further assigned a 
GAF score of 48, which reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Moreover, the examiner indicated that the 
veteran's GAF and social and occupational functioning had 
decreased since the last examination, which was consistent 
with an increase in PTSD and Major Depressive Disorder 
symptoms.        

In particular regard to associated symptomatology, the July 
2005 VA PTSD examination report reveals that the veteran 
demonstrated retardation in psychomotor activity, hesitant 
speech, circumstantiality in thought process, and partially 
impaired judgment.  The veteran also reported frequent 
suicidal ideation and occasional homicidal thoughts and 
stated that she was arrested and spent time in jail on two 
occasions since the prior October 2004 VA PTSD examination 
for domestic assault.  The veteran further showed moderate to 
severe problems with activities of daily living.  Thus, the 
veteran demonstrated symptoms such as impairment of thought 
processes and speech, some danger of hurting herself or 
others, and significant impairment in her ability to perform 
acts of daily living as a result of her service-connected 
psychiatric disability at the July 2005 examination.  

The Board recognizes that the July 2005 examiner indicated 
that the veteran's symptoms had worsened since the last 
examination conducted in October 2004.  In addition, medical 
evidence relevant to the current appeal period and dated 
prior to the July 2005 VA examination includes GAF scores by 
mental health examiners that suggest that the veteran 
demonstrated symptomatology consistent with only a moderate 
to moderately severe level of impairment due to her 
psychiatric disability during that portion of the appeal 
period relevant to the current appeal.  However, it is 
observed that the veteran was also shown to have a history of 
significant difficulty in securing and maintaining gainful 
employment as a result of her psychiatric disability, a 
strained and/or distant relationship with her husband and 
children, some impairment in thought process, some 
disorientation regarding time, and some problems with 
concentration during that period due to her psychiatric 
disability.  

For the foregoing reasons, the Board finds that the veteran's 
service-connected PTSD with major depression is shown to more 
closely approximate total occupational and social impairment 
and the assignment of a 100 percent disability rating is 
warranted for the entire appeal period. 

To the extent that the veteran's psychiatric disability 
affects her employment, such has been contemplated in the 
assignment of the current 100 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.
	

 


ORDER

Entitlement to an initial evaluation of 100 percent for 
service-connected PTSD with major depression for the entire 
appeal period is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


